Citation Nr: 1742038	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-14 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, secondary to a left knee disability.

2. Entitlement to service connection for a left shoulder disability, secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from October 1954 to October 1956 and served during the Korean Conflict Era and Peacetime.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. Jurisdiction of the case currently resides with the RO in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2017 Board hearing, and a transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, his right shoulder disability was proximately due to or the result of a fall sustained when the Veteran's left knee gave out.

2. After affording the Veteran the benefit of the doubt, his right shoulder disability was proximately due to or the result of a fall sustained when the Veteran's left knee gave out.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disability, secondary to his service connected left knee disability, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

2. The criteria for service connection for a left shoulder disability, secondary to his left knee disability, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


B.	Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2016). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Right and Left shoulder conditions, to include as secondary to a left knee condition

The Veteran contends that his right and left shoulder conditions are proximately due to his service connected left knee disability. See October 2015 Notice of Disagreement. In his August 2017 hearing before the undersigned VLJ, the Veteran testified that in August of 2014, he fell and injured both of his shoulders. See August 2017 Hearing Transcript. He explained that as he turned to go into the kitchen from the dining room, his left knee "buckled" and he fell to the floor. As he was falling, he broke his fall with his left arm while his right arm hit the corner of the dining room table. The Veteran was taken to the hospital where he was diagnosed with ruptured tendons in his left shoulder. He testified that he continues to experience symptoms of pain, weakness, loss of functional ability, and range of motion limitations in both shoulders. The Veteran's representative argued that the record contains multiple positive etiology opinions supporting secondary service connection for a bilateral shoulder disability, which were proximately due to the Veteran's service connected chronic left knee disability.

The question for the Board is whether the Veteran's current bilateral shoulder conditions are caused or aggravated by his service-connected left knee disability. The Veteran does not contend that his bilateral shoulder conditions are the result of his service and the record does not reflect an in-service occurrence of the claimed conditions; therefore, direct service connection is not warranted.

The Veteran is diagnosed with degenerative arthritis of the left shoulder with rotator cuff tear. He underwent arthroplasty of his right shoulder in 2012 and experiences right shoulder irritation in his shoulder as a result of his fall.

The record includes numerous positive etiology opinions relating the Veteran's August 2014 fall, and the injuries to his left and right shoulders, to his service connected left knee disability.

In November 2014, Dr. WVM treated the Veteran for shoulder pain following the August 2014 fall. He noted that there were no problems with the Veteran's left shoulder prior to the fall and that MRI results confirmed a rotator tear in the left shoulder. He also noted right shoulder irritation in the bicep after the fall. Dr. WVM opined that both the Veteran's left and right shoulder conditions were related to his left knee disability, specifically citing the symptom of left knee instability as a causative factor.

In May 2015, the Veteran sought follow-up treatment for a left shoulder scope, tenotomy, rotator cuff repair, and subacromial decompression acromioplasty, which he underwent in April 2015. Orthopedic surgeon Dr. AD opined that it was more likely than not that the Veteran's left knee giving out led to exacerbations of his shoulder conditions.

In May 2015, the Veteran was seen for follow-up at a geriatric medicine outpatient facility to assess his left shoulder following rotator cuff surgery. Dr. L noted that the Veteran continued to manifest with symptoms of pain in both shoulders. He opined that it was "more likely than not" that the Veteran's left knee gave out and caused the fall that injured his right and left shoulder on August 2014.

In May 2016, the Veteran presented for a routine follow up and reported that his left knee gives out and causes him to fall repeatedly. X-ray results of the left knee revealed "lateral patellar tilt with lateral facet contact." The attending orthopedic clinician, Dr. KH, noted acceptable right shoulder function, although range of motion was limited. He endorsed left knee function declining and subjective giving way, which could be related to patellar facet contact and pain resulting from quad inhibition. He opined that he was "[c]oncerned that patient may continue to have falls due to his left knee."

In March 2015, the Veteran was afforded a VA examination for his bilateral shoulder conditions. The examiner, nurse practitioner AJ, diagnosed the Veteran with a left rotator cuff tear since 2014, degenerative arthritis of the left shoulder since 2014, and right shoulder arthroplasty since 2012. The examination revealed bilateral shoulder pain and range of motion limitation. She opined that the Veteran's bilateral shoulder conditions are less likely than not related to his service connected left knee condition. She noted that x-ray of the Veteran's left knee revealed "no interval change" and that the record did not indicate any left knee instability. She opined that the Veteran's non-service-connected right ankle fusion could have caused abnormal gait resulting in a fall."

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's left and right shoulder conditions were proximately caused by the Veteran's service-connected left knee disability.

The Board recognizes that there have been conflicting medical opinions on the relationship between the Veteran's bilateral shoulder conditions and his service connected left knee disability. In determining the probative value to be assigned to a medical opinion, the Board must consider three factors. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case. The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion. The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.

In the present case, the Board finds that the positive etiology opinions, provided by clinicians in the field of orthopedics, are highly probative. In particular, the May 2016 treatment note discussing likely impairment in left knee functioning is significant as the opinion endorsed that the clinician was "[c]oncerned that patient may continue to have falls due to his left knee." The Board finds that this opinion, in conjunction with a long history of treatment for his chronic left knee disability and supporting etiology opinions regarding the bilateral shoulder conditions, support a chronic left knee condition may have caused to the Veteran's fall. Additionally, the opinion provides a reasoned analysis, based on imaging results, to support the conclusion that anatomical factors in the Veteran's knee could cause instability. All of the etiology opinions were fully informed and based on complete review of the record. The Board recognizes that not all of the etiology opinions were fully articulated. The positive etiology opinion from May 2015 endorsed that it was "more likely than not" that the Veteran's left knee gave out and caused the fall that injured his right and left shoulder on August 2014, but did not articulate a reason for the assertion. Additionally, the negative etiology opinion by nurse practitioner AJ provided an etiology opinion linking the Veteran's fall to his abnormal gait; however, she provided no supporting rationale for her opinion. As a result, the Board finds her opinion has limited probative value. When reviewing all of the evidence in aggregate, the Board finds the weight of evidence supports the Veteran's contentions that he suffers frequent left knee instability and pain. And as a result his service connected left knee disability, he suffered a fall which injured his left shoulder and aggravated his right shoulder condition.

Giving the Veteran the benefit of doubt, the Board finds that it is as least as likely as not that he fell due to symptoms associated with his service connected left knee disability, and that such fall caused bilateral shoulder disabilities.  



ORDER

Service connection for a left shoulder disability, secondary to a service connected left knee disability is granted.

Service connection for a right shoulder disability, secondary to a left knee disability is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


